Citation Nr: 0330751	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by a skin rash, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by foot cramps and sore joints, including as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by loss of appetite and a blood disorder, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1959 and from November 1990 to June 1991 (including 
service in Southwest Asia from January 20, 1991, to May 20, 
1991).  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 
1999, the veteran testified at a video conference hearing 
before the undersigned.  A transcript of that hearing is of 
record.  In June 1999, June 2000 and June 2003, the Board, 
in pertinent part, remanded the issues on appeal for 
additional development.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  VAOPGCPREC 11-2000.  A review of 
the record shows the veteran was notified of the VCAA and 
how it applies to his present appeal by correspondence dated 
in June 2003, but that he was informed that he should 
respond with any new evidence in support of his claims 
within 30 days.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
had allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  In a subsequent decision the 
Federal Circuit also invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) (PVA).  It was noted that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

The VCAA requires that in claims for disability compensation 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  In this case, the 
medical evidence of record includes various diagnoses 
related to the issues on appeal without opinions as to 
etiology.  Therefore, the Board finds additional medical 
opinions are required for adequate appellate determinations. 

In addition, the Board, in a June 2000 remand, instructed 
the RO to make additional efforts to obtain service medical 
records documenting treatment during the veteran's December 
1955 to December 1959 period of active service and to obtain 
copies of medical records reportedly produced at Tulane 
Dermatology Affiliates shortly after the veteran's discharge 
in June 1991 were unsuccessful.  The appellate record 
indicates unsuccessful efforts were made by the RO to comply 
with this request; however, there is no evidence the veteran 
was notified (as in a supplemental statement of the case) 
that these records were not obtained.  Therefore, additional 
notice is required.

The Board also notes that recently regulations pertinent to 
disability claims related to service in Southwest Asia were 
amended, effective June 10, 2003.  See 68 Fed. Reg. 34539 
(June 10, 2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 
107-103 (enacted December 27, 2001) (the Act) amended 
38 U.S.C. § 1117 to expand the definition of "qualifying 
chronic disability" (for service connection) to include not 
only a disability resulting from an undiagnosed illness as 
stated in prior law, but also any diagnosed illness that the 
Secretary determines in regulations warrants a presumption 
of service-connection under 38 U.S.C. § 1117(d).  See 68 
Fed. Reg. 34539.  

It was also noted that Section 202(a) of the Act expanded 
the definition of "qualifying chronic disability" to include 
a "medically unexplained chronic multisymptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) defined by a cluster of signs or symptoms."  
The rulemaking action further clarified that this category 
of illnesses was defined in the new § 3.317(a)(2)(ii) to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom 
illness include, but are not limited to: (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or 
symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms involving the upper 
or lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular 
signs or symptoms, (12) Abnormal weight loss, and (13) 
Menstrual disorders.  Id.

Compensation shall not be paid under this section if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is 
provided for response.  [The veteran and 
his representative are hereby 
specifically notified that efforts to 
obtain service medical records 
documenting treatment during his 
December 1955 to December 1959 period of 
active service and to obtain copies of 
medical records reportedly produced at 
Tulane Dermatology Affiliates shortly 
after his discharge in June 1991 were 
unsuccessful.]  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he has received for 
bilateral eye disability, skin rash, 
disability manifested by foot cramps and 
sore joints, or disability manifested by 
loss of appetite and a blood disorder 
(the claimed disabilities at issue in 
this appeal) since August 2000.  The RO 
should obtain complete copies of the 
records of such treatment (not already 
in the claims folder) from all 
identified sources.  

3.  The veteran should be scheduled for 
an appropriate VA examination (or 
examinations) for opinions as to (a) The 
etiology of any present bilateral eye 
disability, skin rash, disability 
manifested by foot cramps and sore 
joints, or disability manifested by loss 
of appetite and a blood disorder, and 
(b) Whether it is as likely as not that 
he has a qualifying chronic disability 
(as defined above) due to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness.  The 
examiner(s) should conduct any 
additional tests or studies deemed 
necessary.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) must 
explain the rationale for all opinions 
given and should reconcile the opinions 
with the other medical evidence of 
record.

4.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations 
(including recent revisions of 38 C.F.R. 
§ 3.317).  If the benefits sought remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure compliance with the requirements of VCAA in 
keeping with the holdings of the Federal Circuit in DAV and 
PVA, supra.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in 
an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


